Citation Nr: 1714158	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-14 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for condyloma accuminata.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2009, April 2010, and July 2012, issued by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

These matters were remanded by the Board in December 2014 for further development.  After further development, these matters are now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's genital warts do not manifest themselves on at least 5 percent, but less than 20 percent, of the entire body; or at least 5 percent, but less than 20 percent of exposed areas affected; and they do not require intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.

2.  The Veteran's service-connected erectile dysfunction is not shown to include deformity of the penis.

3.  The Veteran's hypertension manifested many years after service, and is not related to any in-service injury, disease, event, and/or related to, or aggravated by any service-connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for condyloma accuminata have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code (DC) 7899-7806 (2016).
2.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.21, 4.27, 4.115b, DC 7522 (2016).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Condyloma Accuminata

The Veteran is seeking an initial compensable rating for his service-connected condyloma accuminata.  

The Veteran's condyloma accuminata has been assigned an initial noncompensable disability rating under 38 C.F.R. § 4.118, DC 7806 for dermatitis or eczema.  In order to warrant a compensable rating, the evidence must show at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period (10 percent).  38 C.F.R. § 4.118, DC 7806. 

After a review of the evidence of record, the Board determines that an initial compensable rating is not warranted.  

In a March 2009 VA examination, the Veteran reported that he had a reoccurrence of genital warts.  He stated that he had a similar outbreak two years ago for which he was successfully treated with cryotherapy and Aldara.  The Veteran reported that he has not been on any steroid or immunosuppressive therapy.  The examiner did not report any warts, lesions, or scars outside of the Veteran's genital area.  No other symptoms or complaints were noted.

The Veteran's private treatment records report that in June 2010, the Veteran's genital warts manifested as three small cysts measuring up to 5.0 millimeters (mm) in the epididymis, two cysts up to 6.1 mm in the left epididymis, and a minimal hydrocele was identified on the right epididymis. 

During a March 2015 VA examination, the examiner reported that the Veteran's warts had resolved and healed.  Further, the examiner documented that there was no longer any evidence of his condition for "many years."  Additionally, the Veteran was not taking any medications or receiving treatments for his condition.  

Based on the foregoing evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's condyloma accuminata on a schedular basis.  The Board acknowledges the Veteran's contention that his condition is painful and reoccurring.  However, the evidence does not show any clinically observable symptoms.  Further, the Board finds that the evidence indicates that the Veteran did not use intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the period on appeal.  While the VA treatment records report that the Veteran had periodic use of the prescription medication Aldara, as well as some over-the-counter topical creams, neither represents corticosteroidal treatment.  

The Board has also considered all potentially applicable diagnostic codes that rate his condyloma accuminata.  Specifically, the Board has considered whether a higher rating is appropriate under DCs 7800 through 7805, which compensates for scarring.  38 C.F.R. § 4.118.  Nevertheless, despite the Veteran's statements regarding the presence of scars, the Board assigns more probable value to the objective evidence medical evidence from the Veteran's VA treatment and examination records which reflect that the Veteran does not have any identifiable scarring related to his condition.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for initial compensable rating, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.

Erectile Dysfunction

The Veteran is seeking an initial compensable rating for his service-connected erectile dysfunction.  

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable under DC 7522 for penis deformity, with loss of erectile power.  38 C.F.R. §§ 4.115(b).  In order to warrant a compensable rating, the evidence must show deformity of the penis with loss of erectile power (20 percent).  38 C.F.R. § 4.115(b), DC 7522. 

The Board observes that the Veteran's private and VA treatment records, as well as the VA examinations in March 2009, March 2010, and March 2015, all indicate that the Veteran has erectile dysfunction.  However, the Board finds that there is essentially no evidence of any testicular or penile deformities.  Moreover, while the Veteran asserts that he has a deformity caused by genital warts, the Board finds the lack of objective medical evidence of a deformity to be more probative - especially in light of the March 2015 VA examiner's opinion that most condylomata acuminata infections do not have any residuals or complications as they are "transient and cleared within 2 years."  

Therefore, absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under DC 7522.  38 C.F.R. § 4.31.  As the preponderance of the evidence is against a compensable rating for erectile dysfunction, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet.App. at 49.

As an additional matter, although the Board has found that a compensable rating is not warranted for this disability, it should be pointed out that he does receive special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2014 & Supp. 2015).  As such, he is receiving some compensation for this disability.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service-connected disorders are than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities rendered him unemployable.  As such, Rice is inapplicable in this case

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Moreover, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Based on the evidence of record, the Board finds that service connection is not warranted.

The Veteran's service treatment records do not reflect complaints of, treatment for, or diagnosis of hypertension in active service.  The post-service evidence does not reflect symptoms or diagnosis of hypertension for many years after separation and until the Veteran was first clinically diagnosed with hypertension in 2005.  Moreover, the Board notes that the Veteran first reported symptoms of hypertension in his claim for benefits over 35 years after his separation from service.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Specifically, that he had respiratory symptoms during active duty service.  In this regard, while the Veteran is not competent to diagnose a disorder such as hypertension, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment weighs against the Veteran's claim.  Moreover, the Board notes that the Veteran submitted claims for other disorders prior to claiming the issue on appeal.  Had the Veteran been experiencing hypertension since service, it is intuitive that he would have submitted a claim for hypertension at that time.  Therefore, continuity is not established based on the clinical evidence of record. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty service.  

A March 2015 VA examination report indicates that the Veteran reported being diagnosed with hypertension and this condition has existed for 10 years.  The VA examiner opined that the etiology of the hypertension is likely caused by a combination of factors that changes arteries over the years, such as buildup of fatty deposits inside the arteries, thickening of the artery walls, and excessive contraction of small arteries.  Moreover, the examiner indicated that there is no evidence of the Veteran having high blood pressure during his years in service.  Therefore, she opined that it was less likely than not that the hypertension was caused by or related to active duty service, and/or aggravated by the Veteran's service-connected condyloma accuminata, erectile dysfunction, and/or osteoarthritis.  Additionally, the Board notes that the Veteran does not allege and the record does not indicate that the Veteran's hypertension is related to or aggravated by his service-connected depressive disorder.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hypertension to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  See Jandreau, 492 F.3d at 1377, n.4.  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in December 2014 to obtain a new VA examination and any relevant and outstanding VA and private treatment records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA and private treatment records have been obtained.  Moreover, the Veteran was provided with a VA examination in March 2015.  The Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran has asserted that his examination was inadequate because his genitals were not examined, the Board finds that the examination was adequate given that the Veteran refused to be examined - which was not disputed by the Veteran.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable evaluation for condyloma accuminata is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Service connection for hypertension is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


